Citation Nr: 0501364	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hypertension.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision which, in 
pertinent part, granted service connection for hypertension 
and assigned a 0 percent rating, effective from August 9, 
2001.  By March 2004 rating decision, the RO granted a 10 
percent rating for hypertension, effective from August 9, 
2001.  The question of the evaluation to be assigned for 
hypertension remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The record reflects that the veteran had also appealed the 
RO's denial of service connection for heart disease in the 
January 2002 rating decision.  By March 2004 rating decision, 
however, the RO granted service connection for coronary 
artery disease, thus rendering the veteran's appeal of that 
issue moot.


FINDINGS OF FACT

The veteran is taking continuous medication for treatment of 
his hypertension, which is manifested by diastolic pressure 
that is predominantly less than 110 and systolic pressure 
that is not predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension) where diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more, or; the veteran has a history of 
diastolic pressure of predominantly 100 or more and requires 
continuous medication for control of hypertension.  A 20 
percent rating is assigned for diastolic pressure which is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure which is predominantly 120 or more.  A 
note after the diagnostic code provides that hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic blood pressure is predominantly 90 millimeters 
or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

The record reflects that service connection for hypertension 
was granted and a 10 percent disability rating was assigned, 
effective from August 8, 2001.  VA treatment records dated 
from August 2001 to February 2004 show that the veteran has 
been on continuous medication for control of his 
hypertension.  In order for a higher rating of 20 percent to 
be assigned, the medical evidence must show blood pressure 
readings with diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  The medical 
evidence of record, however, shows that systolic readings 
since August 2001 have ranged from 125 to 230, but of 34 
blood pressure readings taken between August 2001 and 
February 2004, there have been only four readings where the 
systolic pressure was 200 or above.  Diastolic readings since 
August 2001 have ranged from 68 to 113, but diastolic 
readings have predominantly been less than 110.  The Board 
notes that of 34 blood pressure readings taken between August 
2001 and February 2004, there has been only one reading where 
the diastolic pressure was 110 or more.  The medical evidence 
of record, therefore, more nearly approximates the criteria 
required for a 10 percent rating, than for a higher rating of 
20 percent.  38 C.F.R. § 4.7.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected hypertension has been no more 
than 10 percent disabling since August 2001, the effective 
date of service connection.  Fenderson, supra.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular Rating

The Board will also consider whether an extraschedular rating 
is warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the pertinent regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The record reflects 
that the veteran does not work and receives Social Security 
disability benefits.  Although the veteran is legally blind 
and has multiple medical problems, some of which are service-
connected, including coronary artery disease and 
hypertension, and some of which are not, including diabetes 
and diabetic retinopathy, there is no evidence showing that 
his hypertension alone markedly interferes with employment.  
Moreover, the Board notes that the record does not indicate 
that the disability picture created by hypertension is 
exceptional or unusual.  The veteran has been on continuous 
medication to control his hypertension, but there is no 
indication that he has been hospitalized since August 2001 
due to his hypertension.  Therefore, the Board finds that an 
extraschedular rating is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board first notes that this appeal arises from the 
initial disability evaluation assigned upon the grant of 
service connection.  VAOPGCPREC 8-2003 held that if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In short, the procedures specified in 
section 7105, concerning appeals, rather than the procedures 
specified in section 5103, concerning claims, are followed.

Nonetheless, the Board will address whether the section 5103 
requirements were met.  In the present case, the Board finds 
that the VCAA notice requirements have been satisfied with 
respect to the veteran's claim.  With regard to element (1), 
above, the Board notes that the RO sent the veteran a VCAA 
notice letter in August 2003, informing him, among other 
things, exactly what was type of evidence was needed to 
establish a higher rating.  With regard to elements (2) and 
(3), the Board notes that the RO's August 2003 letter 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as medical 
records, employment records, or records from other Federal 
agencies), but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  He was also informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was necessary to make a decision on his claim.  

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's August 2003 letter, for 
instance, informed him of the evidence that was needed to 
substantiate his claim and asked him to let VA know about any 
evidence or information that he thought would support his 
claim.  Further, the RO issued him a statement of the case in 
September 2003 and a supplemental statement of the case in 
March 2004 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1).  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 
(May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

As for the timing of the notice, discussed in Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), the Board notes that 
the Court, in Pelegrini, held that the section 5103(a) notice 
should precede an initial unfavorable decision on a service-
connection claim.  In this case, the section 5103(a) notice 
concerning the August 2001 service-connection claim was sent 
to the veteran in October 2001, before the January 2002 
rating decision that is the subject of this appeal.  The 
Board also notes that, in this situation of an appeal from 
the initial disability evaluation assigned upon the grant of 
service connection, it would be impractical, if not 
impossible, to send the claimant a section 5103(a) notice 
concerning the disability evaluation before the assignment of 
the initial evaluation.  In this case, the RO sent the 
veteran a section 5103(a) notice concerning the disability 
evaluation after it received his NOD and before it issued the 
statement of the case.  The Board, therefore, concludes that 
the timing of the section 5103(a) notice did not prejudice 
the veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

With regard to records, the Board notes that VA has obtained 
all of the relevant evidence (VA treatment records) 
identified by the veteran that pertain to his disabilities.  
With regard to a VA examination, the Board notes that the 
veteran underwent a VA examination in November 2003.  The 
Board therefore finds that the duty to assist has been 
fulfilled with respect to the veteran's claim.  


ORDER

The appeal for an initial rating higher than 10 percent for 
hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


